DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This Application, filed 12/28/2020 is a continuation of 16703200, filed 12/04/2019, now U.S. Patent #10977366 ; 16703200 is a continuation of 15721566, filed 09/29/2017, now U.S. Patent #10540496.

Claims 1—20 filed on 12/28/2020 are presented for examination.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-25 & 1-20 of U.S. Patent No. US 10540496 B2 & US 10977366 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application is substantially same with the patented claims.

Please see Claim-Comparison Table Below,

Instant Application
US 10540496 B2
US 10977366 B2
1. A computer-implemented method, comprising:






generating, by a device operatively coupled to a processor, a risk prediction classification model based on an analysis of risk data associated with one or more previous risks;
identifying, by the device, a subset of server devices that share at least one common vulnerability from a plurality of server devices on a network;
adding, by the device, the subset of server devices to a server group;
employing, by the device, the risk prediction classification model to identify a risk associated with a first server device; and
in response to identification of the risk associated with the first server device of the server group, patching, by the device, the subset of server devices of the server group to mitigate the risk to the server group.
1. A system, comprising: a memory that stores computer executable components; and 
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
an adjustment component that: identifies a subset of server devices that share at least one common vulnerability from a plurality of server devices on a network; and
adds the subset of server devices to a server group;
a risk assessment component that: in response to a first risk associated with a first server device of the server group, patches the server devices of the server group to mitigate the first risk to the server group, wherein the server group is comprised of at least the first server device and a second server device; and
a monitoring component that: monitors data associated with a second risk to the server group to mitigate the second risk to the server group.
1. A system, comprising: a memory that stores computer executable components; and 
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
a learning component that generate a risk prediction classification model based on an analysis of risk data associated with one or more previous risks; and
an adjustment component that: identifies a subset of server devices that share at least one common vulnerability from a plurality of server devices on a network; and
adds the subset of server devices to a server group; and a risk assessment component that: employs the risk prediction classification model to identify a risk associated with a first server device, and in response to identification of the risk associated with the first server device of the server group, patches the subset of server devices in the server group to mitigate the first risk to the server group.


Allowable Subject Matter
Claims 1—20 would be allowable if the above non-statutory obviousness double patenting rejection is overcome; i.e., terminal disclaimer(s) is/are filed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claims 1, 8 & 15: With examiner’s thorough search the closest prior arts found are “Salour” et al. (US 10021120 B1) and “Mudumbai” et al. (US 10853046 B2); wherein: Salour et al. is directed to one apparatus includes processing circuit configured to receive records indicating respective modifications performed on a first version of the database stored in a first data server of the plurality of data servers; wherein the processing circuit is configured to delay replication of the modification in additional servers in the plurality of data servers for a respective length of time specified for the servers in a security profile; while delaying replication of the modification, the processing circuit determines a probability that the modification is malicious based on a first set of factors indicated in a security profile; and if the probability is greater than a threshold specified in the security profile, the processing circuit prevents the modification from being performed.
On the other hand, Mudumbai et al. is directed to products for deploying software applications on server clusters; wherein: characteristics of the server clusters are used to generate a deployment plan indicating an order in which the server clusters are to be updated and a timing with which the server clusters are to be updated; the characteristics of a server cluster can include a risk rating associated with the server cluster, an amount of traffic processed by the server cluster, and/or a size of the server cluster.
However, neither Salour et al nor Mudumbai et at., either alone or in combination teach or suggest A method that identify a subset of server devices that share at least one common vulnerability from a plurality of server devices on a network; add the subset of server devices to a server group; and employ risk prediction classification model to identify a risk associated with server device; and patch the subset of server devices of the server group to mitigate the risk to the server group with these and other claims elements as a whole.
Claims 2-7, 9-14 & 16-20 are allowed based on their dependence.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892; for example, USP 11343271 B1 is directed to System sand Methods for adaptive security protocols in a managed system; that receives security and vulnerability information and servers normalize data received with a scoring module).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/             Primary Examiner, Art Unit 2434